Citation Nr: 1236012	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Los Angeles (LA), California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This appeal to the Board of Veterans Appeals (Board) arose from a September 2004 rating decision in which the RO in Manila, Republic of the Philippines denied service connection for bilateral hearing loss disability.  In October 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in March 2006.

This appeal to the Board also arose from an April 2009 rating decision in which the RO in Los Angeles, California that denied service connection for tinnitus.  In May 2009, the Veteran filed a NOD.  An SOC was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later in October 2009. 

In February 2012, the Board remanded the claims on appeal to the RO, for the purpose of scheduling a Board hearing at the RO, which had been requested by the Veteran in March 2008.   In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The Veteran has asserted noise exposure ,

3.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  ,There is no credible evidence of tinnitus for many years post service; and, current tinnitus has been competently associated with hearing loss, but has been deemed not likely associated not with in-service noise exposure,


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a June 2004 pre-rating letter addressing the hearing loss claim and a March 2009 pre-rating letter addressing the tinnitus claim, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection hearing loss and tinnitus.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2004 and April 2009 rating decisions addressing the hearing loss and tinnitus claims, respectively, reflect the initial adjudications of the claims after issuance of this letter.  Hence, these letters-which meet Pelegrini's content of notice requirements-also meet the VCAA's timing of notice requirement.  

Pertinent to the tinnitus claim, the March 2009 pre-rating letter also provided the Veteran with general information pertaining o VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations.  The April 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the March 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

As regards the hearing loss claim, the Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates in the event that this claim for service connection is granted.  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection for hearing loss, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided on appeal.  Pertinent medical evidence associated with the claims file consists of service, Social Security, VA and private treatment records, and the report of the October 2011 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2012  Board hearing, along with various written statements provided by the Veteran, and by his representative and wife, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.  

The Board does note that at the June 2012 hearing, the Veteran's representative has indicated that outstanding VA records were not obtained, but did not identify the VA facility containing such records, nor the age of such records.  In any event, the Board notes that Social Security records received and viewed from a CD-ROM disc  include voluminous VA and private records.  The evidence of record, which includes such records and the October 2011 VA examination report is shown to be adequate for adjudicating this matter.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts in-service noise exposure while serving as a vehicle dispatch operator in the Air Force resulted in hearing loss and tinnitus.  The Veteran contends that he was exposed to loud noise from while serving in this capacity.  He contends that his hearing loss was manifested during service.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that the record presents no basis for an award of service connection for either bilateral hearing loss or tinnitus.

The Board notes that the Veteran's service personnel records show that he served as a vehicle dispatch operator in the Air Force.  In written statements and in his oral hearing testimony, he described working on flight lines near aircraft.  During the Board hearing, the Veteran described his duties as towing aircraft, and taking equipment and flight personnel to the flight lines.  He described noise exposure to jet engines.  He confirmed using ear protection, but it was just earplugs.  He described experiencing hearing loss and ringing in his ears during service, with the ringing noticeable at night.  

The Veteran  denied seeking treatment for ear problems during service, as he thought they would eventually go away.  He stated that his wife noticed that he had the TV on loud while he was in the service.  He reported at his hearing that he was told on discharge that he had a significant loss of hearing.  However, he declined further testing, as he would have had to stay in for two additional weeks, and he already had a job waiting for him.  He noted that his wife submitted a lay statement in April 2006 indicating that she had been married to him for 32 years, including during his time in the service, and recalled him stating that on his discharge examination that he had a significant loss of hearing, but he did not wait for further evaluation as he had a job lined up.  She described him as having worsening hearing, with communication problems, and issues with turning the TV up too loudly.   

The Veteran's service treatment records show that, on April 1973 enlistment examination, his ears were normal, and he denied any history of ear trouble or hearing loss in the accompanying report of medical history.

On audiometric testing conducted in conjunction with the April 1973 enlistment examination, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
0
Not done
5
LEFT
5
0
0
Not done
0

Hearing conservation data testing done throughout service contained notations of primary noise exposure on the flight line, with job code of vehicle dispatch operator.  

On audiometric testing in April 1976 (for hearing conservation data), the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
5
0
LEFT
20
10
10
10
0



On audiometric testing in August 1977 (for hearing conservation data), the pure tone thresholds, in decibels, were as follows::



HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
10
5
5
0
0

For reference audiogram, used in both the hearing conservation data audiogram reports in April 1976 and August 1977, the pure tone thresholds on audiometric testing, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
5
0
0
0
0


No significant threshold shifts were reported in either the hearing conservation data audiology reports of April 1976 and August 1977.  He was issued ear plugs in April 1976.  His ear protection was noted to be either plugs or muffs in August 1977.  Both hearing conservation data reports considered his hearing protection to be adequate.  

The above-described evidence documents no evidence of hearing loss or tinnitus during service,  No report of separation examination is of record; however the Veteran himself admitted that he did not want to wait to undergo further audiological testing on separation.  

The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, pertinent to the Veteran's claim for tinnitus, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Post service, a December 2004 private audiology report indicates that the Veteran was presenting for a baseline study.  There were no complaints of tinnitus, vertigo or aural pressure.  The audiometric study was interpreted as being for the most part within normal limits.  Thereafter VA records primarily address other matters, but include some findings regarding his claimed hearing loss and tinnitus.  

Social Security records primarily address other disabling conditions besides hearing loss, tinnitus or ear problems in general.  However they do include some VA records addressing hearing loss (primarily duplicates of the VA records associated with the paper claims file).  They also include some private records from physical examinations dated in May 2006 and May 2007 conducted by Beaver Medical Center, which show his ears were normal, with normal canals and normal hearing.  

Among the VA records pertinent to this claim, a December 2007 primary care record reflects that the Veteran was seen to establish care, with complaints of decreased hearing.  He gave a history of noise exposure that included the flight line exposure in the military, but also included occupational noise as a truck driver.  He also related having a head injury 15 years ago.  He wanted an audiology consult and related being told he had a significant hearing loss on discharge from service.  He now stated that his wife complained that he had the TV on too loud.  He reported intermittent tinnitus.  He also reported difficulty with equalizing pressure with altitude changes.  He denied stroke or vertigo.  Otoscopy revealed clear ear canal skin (EACs) both ears.  Intermittence testing showed normal tympanic membranes (TM's) for both ears.  The audiometric testing was described as showing moderate sensorineural hearing loss (SNHL) for the right ear at 4000 Hertz, and mild SNHL for the left ear at 8000 Hertz.  Results were discussed with the Veteran and he was deemed to not be a candidate for hearing aids.  Other options such as buying a "TV ears" listening device and protecting his hearing around loud noise were discussed.  

VA treatment records document that, in February 2008, the Veteran was seen for problems clearing his ears, with a history of recent "audio and tymps" showing a slight asymmetry in the right ear at high frequency.  Ear examination revealed his canals and TM's were clear.  An impression was made of hearing loss and he was referred for further audiology testing for July 2008.  A March 2008 form indicates that the Veteran complained about constant ringing in his ears that he claimed started within the Air Force, and he wanted to know what the audiology scores were from service.  

In July 2008, the Veteran was seen in the Ear nose and Throat (ENT) clinic for due to slight asymmetry, right ear worse than left ear.  He stated that his tinnitus was now constant and reported having an occasional crackling in his ear followed by increased tinnitus for about a minute or so over the prior month; this happened 3 times.  He also reported difficulty with pressure equalization, specifically pain with altitude changes.  He had no history of ear infection or perforated TM.  He denied other ear problems or significant changes in his medical history since the last evaluation.  He stated that he was denied a claim for hearing loss and tinnitus based on the previous evaluation alone.  

The audiologist emphasized that diagnostic evaluations are not adequate for rating purposes.  Audiometric testing was said to show mild to moderate SNHL of the right ear from 3000 to 4000 Hertz and mild hearing loss of the left ear from 8000 Hertz.  The results of the audiological testing was deemed essentially the same as previous testing and the Veteran was not eligible for hearing aids.  

A May 2009 VA audiology consult request indicates that he was seen requesting repair of a broken or malfunctioning hearing aid for the ears, but did not elaborate further, other than to indicate that this was not an inter-facility request.  

A June 2009 audiology consult for another hearing evaluation reflects that the Veteran continued to report constant tinnitus in both ears that he claimed started in the military.  He described the tinnitus as a high-pitched ring.  Again, the history was noted to be negative for true vertigo, ear infection, otalgia, otorrhea or ear surgery.  He had no history of hearing aid use.  On otoscopy, the Veteran had clear EAC's and TM's were visualized bilaterally.  Audiometric testing was said to show the hearing of the right ear was normal from 250 to 3000 Hertz, with mild to moderate SNHL at 4000 and 8000 Hertz.  The left ear was described as having normal hearing from 250 through 6000 Hertz.  His speech discrimination was described as 88 on the right side and 80 on the left side.  On assessment, the results were discussed in an age appropriate manner.  His hearing was described as essentially unchanged from the last evaluation.  Again ,he was deemed not a candidate for hearing aids.  The examiner discussed various causes of tinnitus, and recommended that the Veteran for hearing tests when he noticed further hearing loss..

An August 2009 ENT clinic note for hearing concerns document complaints of bothersome tinnitus, and pressure problems with no otalgia, otorrhea, ear infection, hearing loss, dizziness or vertigo.  Recent audiogram findings were described as showing essentially normal hearing and TM's.  He was noted to primarily be interested in obtaining a compensation and pension examination.  Examination revealed clear TM's bilaterally and he was assessed with tinnitus.  He was advised to avoid caffeine and other stimulants.  

VA records treatment records dated throughout 2008 and 2009 that address other medical issues also include a history of bilateral decreased hearing times 30 years repeated in the problem lists.   

On VA audiological evaluation, audiometric testing, revealed the following pure tone thresholds, in decibels:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
10
10
20
15
15

Speech audiometry revealed speech recognition ability of 94percent in the right ear and 94 percent in the left ear.  The audiologist stated the results showed that the Veteran may have a significant change in his hearing threshold in service but that it does not meet the criteria to be a disability for VA purposes.  The test results were deemed valid for rating purposes.  The claims file was reviewed.  

Although testing did not reveal hearing loss to an extent recognized as a disability for VA purposes, the examiner still gave an opinion that hearing loss was not at least as likely as not caused by or as a result of an event in the military service.  The rationale included a recitation of results from the past audiograms in service and post service.  The examiner noted that medical literature had shown that essentially there was no difference in the prevalence of hearing loss between male Veterans and non Veterans and that the degree of hearing loss tended to increase with age.  

The examiner stated that it would be difficult to attribute the Veteran's current (non disabling) hearing manifestations solely to his military noise exposure without considering other factors such as aging, various health issues and noise exposure from occupational and recreational activities 34 years after service.  The examiner compared the findings from the service treatment records, including the last audiogram from August 1977 showing hearing normal for both ears from 500 to 6000 Hertz.  The examiner noted the Veteran's report of working as a truck driver for beverage companies for 6 years after service, and a subsequent motor vehicle accident in 2006 which rendered him disabled.  

In the portion of the examination report addressing etiology of claimed hearing loss (not shown on examination), the examiner also recited the findings from the VA audiology records and also reported findings from the diagnostic audiograms as follows.  The examiner also referenced the following testing results (the reports of which are not in the paper or electronic claims file accessible by the Board): 


On  December 2007 audiometric testing (for diagnostic purposes), noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
40
LEFT
15
15
20
15
15

On July 2008 audiometric testing (for diagnostic purposes), noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
10
5
20
15
15

On June 2009 audiometric testing (for diagnostic purposes), noted pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
15
LEFT
5
15
15
25
45

The examiner pointed out the comment from the VA audiologist in July 2008 commenting that diagnostic evaluations (such as these from December 2007, July 2008 and June 2009) are not adequate for rating purposes and noted that this is printed clearly on the audiology form in audio display.  

The examiner compared the findings from the last outpatient audiogram in June 2009 to the current findings, and noted that his hearing today was essentially unchanged from that shown in June 2009.  Therefore hearing loss was not due to his history of noise exposure in service.  

Regarding tinnitus, the October 2011 VA examiner noted that the Veteran has recurrent tinnitus, described as just a ringing sound one hears when really tired.  It got louder at night, and was described as a low humming sound in both ears.  He reported that it began about 2 years after joining the service.  He described it as intermittent for the first couple of years post service.  The examiner reviewed the claims file.  The examiner opined that tinnitus is at least as likely as not associated with the diagnosed hearing loss, as it is a known symptom of hearing loss.  However the examiner opined that the etiology of the Veteran's current complaints of subjective tinnitus is not noise exposure during service.  

The examiner pointed out that review of the service treatment records revealed no  complaints of or treatment for hearing loss or tinnitus.  There was no documentation of treatment for tinnitus until the Veteran was seen at VA for outpatient audiology service in December 2007, July 2008 and June 2009.  The Veteran was noted to have reported intermittent tinnitus in December 2007, and constant tinnitus accompanied by crackling noise, middle ear problems and pressure equalization problems in July 2008.  Thus given this history, the examiner opined that the etiology of the tinnitus was noise exposure in service.  

First addressing the matter of service connection for hearing loss, the Board notes that competent, persuasive evidence indicates that the Veteran does not have current hearing loss to an extent recognized as a disability for VA purposes (see 38 C.F.R. § 3.385).  Specifically, the October 2011 audiometric testing results revealed that the Veteran's hearing did not meet the criteria for hearing loss based on testing deemed valid for VA purposes.  While this examiner recited findings from diagnostic audiograms from December 2007, July 2008 and June 2009, that appear to be suggestive of hearing loss in alternate ears at 4000 Hertz, these tests have not been deemed valid for compensation and pension purposes.  The audiologist in July 2008 advised the Veteran of this fact.  No other testing results establish a current hearing loss disability for VA purposes, and neither the Veteran nor his representative has presented or identified any such evidence.  
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

In adjudicating the claim, the  Board has, along with the medical and other objective evidence of record,  considered the Veteran's oral and written assertions, as well as those advanced by his wife and representative.  However, as noted above, establishing hearing loss disability requires, by regulation, the results of specific testing , and none of these individuals is shown to have the appropriate training and expertise to either administer or to report the results of such testing.  Hence, on this point, lay assertions have no probative value.

Regarding tinnitus, the Board acknowledges the Veteran's statements indicating that tinnitus was present during active duty, and continuing thereafter.  The Board points out that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 Vet. App. at 9.  Specifically, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence. Cf. Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006). 

In this case, the Board finds reason to place reduced probative value on the Veteran's self-reported onset of tinnitus symptomatology due to discrepancies in the record.  When the Veteran filed his original claim for service connection for hearing loss in May 2004, he did not report complaints of tinnitus.  Likewise, tinnitus was specifically denied during  December 2004 private audiology evaluation.  It was not until the December 2007 VA audiological outpatient visit that intermittent tinnitus was first reported.  Thereafter the tinnitus was not described as constant until July 2008.  Only after he filed his claim for service connection for tinnitus in May 2008, did he begin describing his tinnitus as starting during service in his lay statements and testimony. 

Given the noted inconsistencies in the Veteran's reports as to the onset of tinnitus, the Board finds that his assertions in this regard have little, if any, probative value. 
The Board finds that the diminished probative value of the Veteran's self-reported medical history, when combined with the lack of any evidence of complaints, findings or diagnosis pertinent to tinnitus in the service treatment records or for years thereafter, weighs against a finding that tinnitus was present during active duty.  

Furthermore, to the extent that the Veteran has alleged continuity of tinnitus symptomatology from the time of his discharge to the present, the Board finds that such assertions are not deemed credible, and are outweighed by other probative evidence.  As noted above, service treatment records reflect no complaints of or findings pertinent to tinnitus.  Also, the post-service evidence reflects no documented complaints of tinnitus until approximately 30 years after active military service.  

The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board finds it reasonable to assume that if the Veteran had continued to experience tinnitus from military service until the present day he would have brought the problem to the attention of medical personnel at an earlier time.  However, the record includes no medical documentation of any complaints of tinnitus to medical personnel prior to 2007, and no health care provider has noted the Veteran's self-reported tinnitus history (whether accurate or not) and linked currently existing tinnitus to active duty via that history. 

Significantly, the only competent opinion to directly to address the question of the medical etiology of tinnitus weighs against the claim.  The October 2011 VA examiner  had access to and reviewed the claims file. The Veteran's subjective history was reviewed.  The examiner opined that the current tinnitus was not linked to active duty and supported this determination with an adequate rationale, as discussed above.  Thus, the Board accords significant probative weight to the VA examiner's opinion-based as it was on full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  neither the Veteran nor his representative has not presented or identified any contrary, competent evidence or opinion-i.e., one that, in fact, supports the claim.

Furthermore, the Board notes that, to whatever extent the Veteran and/or his representative attempt to establish the existence of a medical relationship between the Veteran's active duty service and tinnitus on the basis of lay assertions, alone,, such attempt must fail.  Typically, matters of diagnosis and medical etiology of a disability are matters within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the appellant nor his representative is competent to render a persuasive opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

The Board points out, however, that, in some circumstances, a layperson may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Even if, given the nature of the disability under consideration-tinnitus, or ringing in the ears, is capable of lay observation-the Board deemed assertions as to continuity of symptoms sufficient to establish a nexus between current tinnitus and service, here, as discussed above, the Veteran's assertions as to onset and continuity of ringing in his ears has been impeached, in part, by his own inconsistent statements regarding the time of onset.  Hence, the Veteran's own assertions provide no persuasive evidence in support of this claim.

As a final point, the Board notes that, to the extent the VA examiner found that there exists a medical relationship between current tinnitus and hearing, in this case, such opinion finds no basis for an award service connection for tinnitus, on a secondary basis, given the denial of service connection for hearing loss.  See 38 C.F.R. § 3.310 (2011). 

For all the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


